               Case:19-15986-EEB Doc#:5 Filed:07/12/19                                            Entered:07/12/19 19:55:04 Page1 of 2

              Fill in this information to identify your case:

 Debtor 1                 Andrew Leo Wilkin
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.         11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

                                                                   $425,000.00                                                   Colo. Rev. Stat. §§
      1255 Fairfax St                                                                                                             38-41-201(a), 38-41-201.6,
      Denver CO, 80220-2524                                                                  100% of fair market value, up to    38-41-202
      County : Denver                                                                         any applicable statutory limit
      Line from Schedule A/B: 1.1

      Chevrolet                                                           $500.00                                                Colo. Rev. Stat. §
      S10 Pickup 4WD                                                                                                              13-54-102(1)(j)(I)
      1998                                                                                   100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                             any applicable statutory limit


      Home appliances, household                                          $565.00                                                Colo. Rev. Stat. §
      furniture, linens, kitchenware                                                                                              13-54-102(1)(e)
      Line from Schedule A/B: 6.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      Stereo, phone, laptop (Asus),                                       $625.00                                                Colo. Rev. Stat. §
      television                                                                                                                  13-54-102(1)(e)
      Line from Schedule A/B: 7.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit

      Books                                                                $50.00                                                Colo. Rev. Stat. §
      Line from Schedule A/B: 8.2                                                                                                 13-54-102(1)(c)
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case:19-15986-EEB Doc#:5 Filed:07/12/19                                        Entered:07/12/19 19:55:04 Page2 of 2

     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Kona Zing Supreme Roadbike                                       $200.00                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 9.2                                                                                            13-54-102(1)(j)(I)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Everyday clothes, shoes,                                         $240.00                                              Colo. Rev. Stat. §
     accessories                                                                                                            13-54-102(1)(a)
     Line from Schedule A/B: 11.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Shinola Runwell watch, wedding ring                              $350.00                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 12.1                                                                                           13-54-102(1)(b)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Tools                                                            $250.00                                              Colo. Rev. Stat. §
     Line from Schedule A/B: 14.1                                                                                           13-54-102(1)(e)
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     US Bank NA, #1865                                             $1,617.45                                               Colo. Rev. Stat. §§
     Line from Schedule A/B: 17.1                                                                                           13-54-104(2)(A), 5-5-105,
                                                                                       100% of fair market value, up to    5-5-106
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com
